NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOISES MENDOZA-MARTINEZ,                        No.    20-73362

                Petitioner,                     Agency No. A213-078-050

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Moises Mendoza-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.

      We lack jurisdiction to review the agency’s determination that Mendoza-

Martinez did not show exceptional and extremely unusual hardship to a qualifying

relative for purposes of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B);

Patel v. Garland, ––– U.S. ––––, 142 S. Ct. 1614, 1622-23 (2022) (where the

agency denies a form of relief listed in 8 U.S.C. § 1252(a)(2)(B)(i), federal courts

have jurisdiction to review constitutional claims and questions of law, but not

factual findings and discretionary decisions). The petition does not raise a

colorable legal or constitutional claim over which we retain jurisdiction. See 8

U.S.C. § 1252(a)(2)(D).

      The government’s motion to dismiss this petition for lack of jurisdiction

(Docket Entry No. 7) is granted.

      The temporary stay of removal remains in place until the mandate issues.

The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    20-73362